Citation Nr: 1709784	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  16-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than July 3, 2012, for the grant of service connection for a bilateral hearing loss disability.

2. Entitlement to an effective date earlier than July 3, 2012, for the grant of service connection for tinnitus.

3. Entitlement to an initial rating in excess of 20 percent for a bilateral hearing loss disability.

4. Entitlement to an initial rating in excess of 10 percent for tinnitus.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs
ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1978.  

The issues before the Board of Veterans' Appeals (Board) come from the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA). A November 2013 rating decision granted, in pertinent part, entitlement to service connection for a bilateral hearing loss disability, with an initial rating of 20 percent, effective July 3, 2012, as well as entitlement to service connection for tinnitus, with an initial rating of 10 percent, also effective July 3, 2012.  Jurisdiction has since been transferred to the Winston-Salem, North Carolina RO.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to TDIU is part of an appeal for a higher rating claim when such claim is raised by the record. Here, the Board notes that in the VA Form 9, the Veteran reported that he had been relieved from his previous job in February 2014 because he experienced difficulty understanding customers on the phone. As such, the record raises the issue of entitlement to TDIU.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claims for higher ratings for hearing loss and tinnitus, as well as his claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran submitted an informal claim for service connection for a hearing loss disability on February 22, 2012.  

2. The Veteran submitted an informal claim for service connection for tinnitus on February 22, 2012.   


CONCLUSIONS OF LAW

1. The criteria for an effective date of February 22, 2012, but not earlier, for the grant of service connection for bilateral hearing loss are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

2. The criteria for an effective date of February 22, 2012, but not earlier, for the grant of service connection for tinnitus are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed to the Veteran in October 2012 for his claims.  

The Veteran initiated the claims for an earlier effective date for bilateral hearing loss and tinnitus by the notice of disagreement. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). There is no duty to provide additional notice in this case. 

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records and neither he nor his representative has indicated that other outstanding records exist, though requests have been made by VA.   

The RO has also afforded the Veteran a VA examination in November 2013 to evaluate the severity of his bilateral hearing loss and tinnitus.  With respect to the effective date claims decided herein, the Board finds that VA has fully satisfied its duty to assist.

II. Earlier Effective Date 

The Veteran asserts that the effective date for the award of service connection for bilateral hearing loss and tinnitus should be earlier than the assigned effective date of July 3, 2012. See Notice of Disagreement filed November 2014.

Applicable Laws

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. §  5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary. See 79 Fed. Reg. 57,660 (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2). These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and, therefore, are not applicable in the present case. Id. at 57,686.

Under the former regulations governing informal claims, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 

Reports of examination or hospitalization from VA, private physicians, or state or other institutions, may be accepted in certain circumstances as claims for increase or claims to reopen. 38 C.F.R. § 3.157(a) (2014). Significantly, receipt of such reports of examination or hospitalization may only be accepted as an informal claim for increased benefits if a formal claim for compensation has been previously allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree. 38 C.F.R. § 3.157(b) (2014). With respect to evidence from a private physician or layman in particular, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits. 38 C.F.R. § 3.157(b)(2) (2014).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Facts & Analysis

In a July 3, 2012 VA Form 21-4138, the Veteran raised a claim for entitlement to service connection for bilateral hearing loss. Although the Veteran did not specify that he was seeking service connection for tinnitus, the RO expressed in the November 2015 Statement of the Case that they would sympathetically read the claim to also include a claim for tinnitus, as the two conditions are similar in etiology.  The Board will apply the same discretion in its review of this claim.  The RO subsequently adjudicated the matters in a November 2013 rating decision by granting service connection for both disabilities and assigning an effective date of July 3, 2012. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran after discharge but prior to July 3, 2012 indicates an earlier attempt to apply for service connection for an audiological disorder.

In the present case, the Veteran separated from active duty in July 1978, and his service treatment records note that he had hearing loss in service.  The RO based its November 2013 award of service connection for a hearing loss disability and for tinnitus on a finding that such disabilities are indeed related to in-service acoustic trauma.  That stated, as noted above, the assignment of an effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Because the Veteran did not raise a claim for entitlement to service connection for an audiological disorder within one year from discharge (between July 1978 and July 1979), an effective date back to the day following discharge may not be assigned. 

Notably, the Veteran filed a formal claim for benefits requesting service-connection for several disabilities other than hearing loss or tinnitus on February 22, 2012.  However, a review of all the documents submitted with the Veteran's February 22, 2012 claim shows that the Veteran also submitted a VA Form 21-4142, Authorization and Consent to Release Information, specifically granting the RO authorization and consent to obtain VA treatment records associated with his hearing loss.  The Veteran attached a copy of a private September 2007 hearing test to that release form.  As the Veteran submitted this form on February 22, 2012-the same day he submitted his other service-connection claims-and he listed "hearing" in box 7C on the form, which is specifically reserved for listing the illness or injury pertinent to a claim for benefits, the Board finds that, in this case only, resolving all doubt in the Veteran's favor, the Veteran communicated intent to apply for service-connection for hearing loss on February 22, 2012, and his 21-4142 can be considered an informal claim under former 38 C.F.R. § 3.155.  The Veteran submitted correspondence requesting service-connection for hearing loss just five months later on July 3, 2012.  The Board will accordingly consider the Veteran's claim for hearing loss and tinnitus to have been filed on February 22, 2012, and will assign an effective date of February 22, 2012 for the award of service connection for both disabilities.  

As noted above, the Veteran submitted a September 2007 private hearing test (showing hearing loss) with his February 22, 2012 claim.  The Board notes that this private medical treatment record in and of itself would not warrant the assignment of an effective date earlier than February 22, 2012, as no formal claim for compensation had been previously allowed, or disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b) (2014).   Moreover, with respect to evidence from a private physician or layman in particular, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim, when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. §  3.157(b)(2) (2014).  VA did not receive this September 2007 treatment report until February 22, 2012.  

There is no communication dated prior to February 22, 2012, medical or lay, that can be construed as an informal claim for service-connection.  As such, the documents received on February 22, 2012, constitute the earliest informal claim on record for benefits for his audiological disabilities.  Thus, an earlier effective date of February 22, 2012, is warranted for the award of service connection for bilateral hearing loss and tinnitus.


ORDER

Entitlement to an effective date of February 22, 2012, for the award of entitlement to service connection for bilateral hearing loss is granted.

Entitlement to an effective date of February 22, 2012, for the award of entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Board notes that during a VA psychological evaluation in November 2013, the Veteran reported that he was working 33 hours per week at the Days Inn.  However, in January 2016, he submitted his VA Form 9 in which he stated that he was let go from his job in February 2014 because he could not understand customers on the phone.  He went on to state that his tinnitus became worse in the presence of loud noises, a symptom not reported at the prior examination.  These statements suggest a potential worsening of the Veteran's audiological disabilities since the time of his November 2013 audiological examination, and reasonably raise the issue of entitlement to TDIU.   On remand, an updated examination should be scheduled to assess the current severity of the Veteran's hearing loss disability and tinnitus.  

The Veteran should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through November 5, 2013, have been associated with the record.  The Veteran should also be given the opportunity to submit any additional evidence pertinent to his service connection claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's 
file any relevant VA treatment records dated from  November 2013 to the present day.  
	
2. Contact the Veteran and request authorization to 
obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.

3. Request that the Veteran complete and return VA 
Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

4. Schedule the Veteran for a VA audiological
examination to assess the current severity of his service-connected bilateral hearing loss and tinnitus. The claims file must be reviewed by the examiner in conjunction with the examination. Any indicated audiological studies should be performed and the results should be reported in detail. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disabilities, as well as the impact of such, if any, on the Veteran's ability to work. 

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues on appeal, to include entitlement to a TDIU based on all service-connected disabilities.  If the benefits sought on appeal remain denied, in whole or in part, the RO must furnish to the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


